IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOHN M. CAVE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-379

DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/


Opinion filed December 1, 2015.

Petition for Writ of Certiorari—Original Jurisdiction.

John M. Cave, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Sean Gellis and Tammy Sherrell Metcalf,
Assistant Attorneys General, Tallahassee; and Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.